Citation Nr: 1219112	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation and treatment purposes.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to the Veteran's service-connected disabilities.

3.  Entitlement to service connection for an anxiety disorder, to include as secondary to the Veteran's service-connected disabilities.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbar spine disability and right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a dental disability, a sleep disorder, an anxiety disorder, and a right knee disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, with regard to his claim for service connection for an anxiety disorder, the Veteran contends that he suffers from an anxiety disorder that is separate from his service-connected depression due to the impact of his service-connected disabilities on his ability to function.  In July 2007, the Veteran submitted an authorization to release records dating since 2002 from his treating psychiatrist, Dr. D.G.  However, although the Veteran has submitted a few records from this physician, a request for records has not yet been made by the RO.  To that extent, the Veteran has consistently stated that he has received ongoing treatment for anxiety by this particular psychiatrist and that those records show a separately diagnosed and treated anxiety disorder.  He has also stated that these records reflect treatment for his insomnia.  Thus, on remand, all available records dated since 2002 from Dr. D.G. should be requested and obtained.

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claim for service connection for a dental disability, the Veteran contends that while in service, he had a bridge replaced and that following service, the same bridge was once again repaired by the VA while he was taking part in a vocational rehabilitation program.  He contends that the bridge was now once again bothersome and needs to be replaced.  Significantly, he contends that the swelling related to the dental condition has aggravated his service-connected gastritis because he cannot chew his food fully.  Service treatment records are negative for an indication of dental trauma or disease such as osteomyelitis.  Post-service VA treatment records reflect that in October 2009, the Veteran was noted to not be able to process food adequately due to his tooth pain.  Examination of the gums showed erythema and edema in the left mandibular region, first molar area.  It was felt that that condition was exacerbating the Veteran's gastritis.  A dental consultation was to be requested.  To date, it is unclear whether a dental follow-up has been obtained or whether the Veteran has had the dental condition fixed.  Thus, because he would be entitled to general treatment for the dental condition if it is shown by sound medical judgment to be aggravating his service-connected gastritis, a VA examination should be scheduled for such clarification.

With regard to the Veteran's claim for service connection for a right knee disability, the Veteran contends that his right knee disability was caused or aggravated by his service-connected right ankle or back disability.  In that respect, service treatment records are negative for any indication of a right knee disability.  Post-service VA examinations conducted in January and February 2003, and in December 2004 related to his low back disability also do not reflect complaints of right knee pain.  On May 2006 orthopedic examination related to his low back disability, he stated that his left knee would give way, but did not report symptoms related to the right knee.  On May 2007 VA orthopedic examination related to his right ankle disability, range of motion of the knees was normal.  A June 2007 private MRI, however, showed an oblique tear across the posterior horn of the medial meniscus of the right knee and small knee effusion.  On August 2007 VA orthopedic examination, the Veteran reported that his right knee had been bothering him for one year.  The knee would lock and give way.  After conducting physical examination, the examiner determined that the right knee disability was less likely than not related to the right ankle or low back disability in terms of pathophysiology and/or biomechanics.  However, an opinion as to whether the service-connected right ankle and low back disabilities have aggravated the right knee disability has not been obtained.  Thus, such opinion should be obtained on remand.

Finally, with regard to his claim for service connection for insomnia, the Veteran contends that he suffers from insomnia due to medications prescribed for his service-connected depression and musculoskeletal disabilities, to include Xanax, Zoloft, and pain killers.  On February 2003 VA psychiatric examination, the Veteran reported that when he began to take Wellbutrin and Buspar, he felt somewhat somnolent but that those effects subsided.  On May 2006 orthopedic examination, the Veteran stated that he was losing sleep due to flare-ups of his low back disability.  On August 2007 VA psychiatric examination, the Veteran reported that he had sleep apnea secondary to medication taken for service-connected disabilities.  He had noticed trouble falling asleep, loud snoring, sleeping while driving, and awakening due to apnea.  Physical examination resulted in the assessment that he did not suffer from apnea.  VA treatment records dated from 2008 to 2010 reflect an ongoing assessment of insomnia controlled with medication.  In this case, it is unclear to the Board whether the Veteran suffers from a sleep disorder manifested by sleep apnea or insomnia, and, if so, whether that disorder is a symptom of his service-connected depression or rather a separate disability that was caused or aggravated by his service-connected disabilities.  Thus, on remand, a VA examination and opinion is necessary in that respect.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection, to include records from his private psychiatrist, Dr. D.G. dated since 2002, and VA treatment records dated since August 2010.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above development, schedule the Veteran for a VA examination to ascertain whether his dental disability has aggravated his service-connected gastritis.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to the following: 

a)  Diagnose the Veteran's claimed dental disability, to include whether he suffers from osteomyelitis. 

b)  Is it at least as likely as not that the Veteran's reported dental disability has aggravated his service-connected gastritis?  In so determining, the examiner should take into consideration the Veteran's report of trouble chewing which has worsened his gastritis. 

3.  Schedule the Veteran for a VA examination to ascertain the etiology of his right knee disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was caused or aggravated by his service-connected right ankle disability and low back disability with radiculopathy.  The examiner must provide an opinion regarding whether the right knee disability was aggravated (beyond the normal progression of the disease) by the service-connected disabilities.

4.  Schedule the Veteran for a VA examination to ascertain the whether the Veteran has a sleep disorder that is separate from his service-connected depression.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should opine as to the following:

a)  Diagnose the Veteran's sleep disorder, to include sleep apnea or chronic insomnia.

b)  Is it at least likely as not (50 percent probability or greater) that the Veteran's sleep disorder was caused or aggravated by the medication that he takes for his service-connected disabilities?  If the Veteran's sleep disorder is a symptom of his service-connected depression, the examiner should so state.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


